Citation Nr: 0430730	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for diabetes 
mellitus, type II, claimed as due to exposure to herbicides.  
The veteran was scheduled for a January 2004 Board hearing 
via videoconference, but failed to report.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and thus is presumed to have been exposed to 
herbicides in service.

2.  The medical evidence of record shows no diagnosis of 
diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a)(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  

A.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an October 2001 VA letter, which was 
prior to the December 2002 rating decision.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for diabetes mellitus, type II, as a result of 
exposure to herbicides, so that VA could help by obtaining 
that evidence.  

The RO notified the veteran why he was not entitled to 
service connection for diabetes mellitus, type II, as a 
result of presumed exposure to herbicides in the December 
2002 rating decision, the May 2003 statement of the case, and 
the May 2004 supplemental statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection and provided a detailed explanation as 
to why service connection was not warranted for diabetes 
mellitus, type II, as a result of exposure to herbicides 
under the applicable laws and regulations based upon the 
evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of him and VA as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

B.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private examination reports dated in May 2000 and 
June 2000, and a May 2001 VA examination report.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim, pursuant to 
38 C.F.R. § 3.159(c)(4).  Here, VA provided a medical 
examination in April 2004, and the examiner rendered a 
considered medical opinion regarding the pertinent issue in 
this matter. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Analysis

The veteran filed a claim of service connection for diabetes 
mellitus, type II, on the basis of exposure to herbicides in 
Vietnam.  In support of his claim, the veteran contends that, 
in 2000, his doctor told him he had borderline diabetes 
mellitus, type II.  He notes that he experiences stomach 
problems and was told his symptoms are consistent with 
diabetes mellitus, type II.  Thus, the veteran asserts that 
his exposure to herbicides in service lead to diabetes 
mellitus, type II, and that he is entitled to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

A veteran who was exposed to an herbicide agent during active 
military, naval, or air service, and acquires certain 
diseases, including diabetes mellitus, type II, to a degree 
of 10 percent or more at any time after service shall be 
service-connected even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The DD Form 214 shows the veteran served in Vietnam from 
February 1967 to June 1969, thus herbicide exposure is 
presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, although the record shows that 
the veteran served in Vietnam during the requisite period, 
and exposure to herbicides is thus presumed, the record shows 
no medical diagnosis of diabetes mellitus, type II.  The 
service medical records are also negative for any reports of 
diabetes mellitus.  

A May 2000 private examination report shows a repeat sugar at 
137, evidently on a fasting basis.

A June 2000 private examination report shows glucose 
intolerance and diagnosis of borderline diabetes mellitus, 
type II.  The report also shows notation of a May 30, 2000, 
glucose tolerance test, which indicates a fasting glucose of 
108, but at one hour, sugar was 238; at two hours, it was 
157.  The examiner noted that the hemoglobin AlC test was 
normal at 5.8.  The report shows a recommendation for the 
veteran to cut out sugar and to lose weight.

A May 2001 VA examination report shows a diagnosis of 
borderline diabetes mellitus, type II.

On an April 2004 VA examination report, the examiner noted 
that the criteria for a diagnosis of diabetes are either a 
fasting blood glucose of 126 or greater on two separate days; 
or random blood sugars over 200 on consecutive days; or a 
hemoglobin AlC over seven.  

The examiner noted an April 24, 2000, non-fasting random 
blood sugar of 144; and a May 18, 2000, random blood sugar of 
137.  He noted that neither of these was above 200, as 
discussed above.  The examiner also noted a May 30, 2000, 
fasting blood sugar entirely in normal range at 103, and a 
hemoglobin AlC, which was in the non-diabetic range at 5.8; 
but that the two-hour glucose tolerance test did show one of 
the three post-glucose load sugars to be above 200.  The one-
hour post glucose load was 238.  The examiner noted that the 
other post glucose readings were not in a range sufficient to 
diagnose diabetes.  He found that a single postprandial 
reading during a glucose tolerance test in the diabetic range 
is not adequate to establish a diagnosis of diabetes.  He 
also found that the term "borderline diabetes" is not 
relevant.

The April 2004 VA examination report also shows notation of 
an eye examination 10 days previously which was negative for 
any diabetic type of eye changes, and showed no kidney 
problems.  The examiner noted that the veteran denied any 
problem with erections; and had no problem with the nerves to 
the hands and feet; no amputations or ulcers; no coronary 
artery disease; cerebrovascular disease; peripheral vascular 
disease or diabetic gastroparesis; and no evidence of any 
complications typical for diabetes.  

Thus, upon review of the claims file, the April 2004 VA 
examiner did not find any laboratory abnormalities present in 
the medical records which meet the criteria for a diagnosis 
of diabetes.

Although the record shows presumptive evidence of in-service 
exposure to herbicides, and subjective complaints of stomach 
problems, service connection cannot be granted if there is no 
present disease associated with herbicide exposure.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307(a)(6), 3.309(e).  The Court has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes the veteran's argument that he has diabetes 
mellitus, type II, as a result of his in-service exposure to 
herbicides.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows no diagnosis of 
diabetes mellitus, type II.  A competent medical expert makes 
this opinion, and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides is denied.  
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



